DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2022 has been entered.

Response to Amendment
The examiner acknowledges the amending claims 12, 24, 26, 30 and 31,  adding claim 34 and canceling claim 25 by the amendment submitted by the applicant(s) filed on February 08, 2022.  Claims 12 – 17, 19 – 22, 24, 26 – 31 and 33 – 34 are pending in this application.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on December 16, 2021 and February 08, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Claim Objections
The previous claim objection of claim 32 is withdrawn due the current amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 – 14, 16 – 17, 19 – 22, 24, 30, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 5835514) in view of Isaksson et al. (US 6,111,903). 


    PNG
    media_image1.png
    304
    387
    media_image1.png
    Greyscale


Regarding claim 12, Yuen disclose a low-profile VCSEL package (see Figure 4D, Character 105) comprising: 
a VCSEL device (see Figure 4D, Character 101 and column 18, line 15) the VCSEL device (see Figure 4D, Character 101) having a center point (see Figure 4D) and a top surface (see Figure 4D) and 
a photodiode (see Figure 4D, Character 111, the reference called “light sensor or detector”, column 8, line 33 and column 18, line 15), the photodiode (see Figure 4D, Character 111) having a center point (see Figure 4D), wherein the VCSEL device (see Figure 4D, Character 110) and the photodiode (see Figure 4D, Character 111) arranged on a submount (see Figure 4D, Character 103, the reference called “header”, column 7, line 32 and column 18, line 12) such that the center point of the VCSEL device (see Figure 4D) is separated from the center point of the photodiode (see Figure 4D) by a first distance (see Figure 4D); 

a spacer (see Figure 4D, Character 106, the reference called “can” and column 18, line 12) arranged between the submount (see Figure 4D, Character 103) and the window (see Figure 4D, Character 601); and 
a diffuser (see Figure 4D, Character 603, the reference called “scattering portion”, column 18, lines 13 and 18 – 19) arranged on at least a part of the window (see Figure 4D, Character 601 and column 18, lines 12 – 13), the diffuser (see Figure 4D, Character 603) being arranged at a height of a second distance (see Figure 4D) above the top surface of the VCSEL device (see Figure 4D, Character 110), 
wherein the diffuser (see Figure 4D, Character 603) is configured and arranged to transfer the light laterally (see Figure 4D, Character 605, and column 18, lines 11 – 19, the reference called “scattered light”).
Yuen discloses the claimed invention except for the second distance is less than the first distance.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the second distance is less than the first distance to the device of Yuen, to provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Note that the specification contains no disclosure of either the critical nature of the claimed [the second distance is less than the first distance] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the second distance is less than the first distance] or upon another variable recited in a claim, the Applicant must show that the chosen [the second distance is less than the first distance] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


    PNG
    media_image2.png
    214
    290
    media_image2.png
    Greyscale


Yuen discloses the claimed invention except for the portion of light is repeatedly scattered and reflected parallel to a plane of the window.  Isaksson teaches a VCSEL (see Figure 3, Character 2), a photodiode (see Figure 3 Character 3), a glass plate (see Figure 3, Character 7) and ray (see Figure 3, Character 10), which the portion of light is repeatedly scattered and reflected parallel to a plane of the glass plate.  However, it is well known in the art to apply and/or modify the portion of light is repeatedly scattered and reflected parallel to a plane of the window as discloses by Isaksson in (see Figure 3, Abstract, Column 2, Lines 1 – 4 and 52 – 67, and Column 3, Lines 23 – 26).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the portion of light is repeatedly scattered and reflected parallel to a plane of the window as suggested by Isaksson to the device of Yuen, because permits a portion of the light to be tapped from the useful laser emission and coupled into the photodiode without impairing the properties of the device and provides a way of tapping of a portion of the laser light in a VCSEL for monitoring purposes without interfering with the operation of the laser.

Regarding claim 13, Yuen and Isaksson, Yuen disclose a diffuser (see Figure 4D, Character 603), window (see Figure 4D, Character 601) and VCSEL device (see Figure 4D, Character 101). 
Yuen and Isaksson discloses the claimed invention except for a diffuser is arranged on a portion of the window so as to be laterally offset from a central axis of light emitted from the VCSEL device. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a diffuser is arranged on a portion of the window so as to be laterally offset from a central axis of light emitted from the VCSEL device to provide the desired output light after is diffused, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 14, Yuen and Isaksson, Yuen discloses the diffuser (see Figure 4D, Character 603) is arranged on the window (see Figure 4D, Character 601) so as to be aligned with a central axis of light emitted from the VCSEL device (see Figure 4D, Character 101). 

Regarding claim 16, Yuen and Isaksson, Yuen disclose a VCSEL package (see Figure 4D, Character 105, Abstract and column 7, line 42) comprising: a VCSEL device (see Figure 4D, Character 101).
Yuen and Isaksson disclosed the claimed invention except for an array of VCSEL devices.  Yuen in another embodiment discloses array of VCSELs devices (see Figure 6C and column 20, lines 39 – 42).  It would have been obvious to a person having ordinary 

Regarding claim 17, Yuen and Isaksson, Yuen discloses the photodiode (see Figure 4D, Character 111) is arranged on the submount adjacent the VCSEL device (see Figure 4D, Character 101). 

Regarding claims 19 and 20, Yuen and Isaksson disclosed the claimed invention except for the VCSEL package has a thickness of less than 3 mm or less than 2 mm.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the VCSEL package has a thickness of less than 3 mm or less than 2 mm, to produce the desired laser dimension and compact system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of the VCSEL package thickness, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce 
            Note that the specification contains no disclosure of either the critical nature of the claimed [the VCSEL package has a thickness of less than 3 mm or less than 2 mm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the VCSEL package has a thickness of less than 3 mm or less than 2 mm] or upon another variable recited in a claim, the Applicant must show that the chosen [the VCSEL package has a thickness of less than 3 mm or less than 2 mm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 21, Yuen and Isaksson, Yuen discloses the diffuser (see Figure 4D, Character 603) is placed on an inside surface of the window (see Figure 4D, Character 603 and column 18, lines 12 - 13).

Regarding claim 22, Yuen and Isaksson, Yuen disclose a discrete VCSEL device (see Figure 4D, Character 101).

Regarding claim 24, Yuen and Isaksson discloses the claimed invention except for the center point of the VCSEL device and the center point of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm and the diffuser includes a surface and wherein the surface is approximately 0.76 mm above the top surface of the VCSEL device.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a center of the VCSEL device and a center of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm and the diffuser includes a surface and wherein the surface is approximately 0.76 mm above the top surface of the VCSEL device to controlling the intensities of the VCSEL and provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of distance between the center point of the VCSEL device, the center point of the photodiode and the diffuser distance above the top surface of the VCSEL, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable 
            Note that the specification contains no disclosure of either the critical nature of the claimed [a center of the VCSEL device and a center of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm and the diffuser includes a surface and wherein the surface is approximately 0.76 mm above the top surface of the VCSEL device] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [a center of the VCSEL device and a center of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm and the diffuser includes a surface and wherein the surface is approximately 0.76 mm above the top surface of the VCSEL device] or upon another variable recited in a claim, the Applicant must show that the chosen [a center of the VCSEL device and a center of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm and the diffuser includes a surface and wherein the surface is approximately 0.76 mm above the top surface of the VCSEL device] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 30 Yuen and Isaksson, Yuen discloses a low-profile VCSEL package (see Figure 4D, Character 105) comprising: 
a VCSEL device (see Figure 4D, Character 101 and column 18, line 15) the VCSEL device (see Figure 4D, Character 101) having a center point (see Figure 4D) and a top surface (see Figure 4D) and 

a window (see Figure 4D, Character 601 and column 18, line 12) configured and arranged to allow light emitted from the VCSEL (see Figure 4D, Characters 107 and 119, the reference called “radiated light beam” and “output light beam” and column 18, lines 17) to pass through the window (see Figure 4D, Character 601); 
a spacer (see Figure 4D, Character 106, the reference called “can” and column 18, line 12) arranged between the submount (see Figure 4D, Character 103) and the window (see Figure 4D, Character 601); and 
 a diffuser (see Figure 4D, Character 603, the reference called “scattering portion”, column 18, lines 13 and 18 – 19) being arranged  to scatter a first portion of light (see Figure 4D, Characters 107) laterally such that the first portion of light (see Figure 4D, Characters 107) is reflected within the diffuser (see Figure 4D, Character 603) and a second portion of light (see Figure 4D, Character 605, and column 18, lines 11 – 19, the reference called “scattered light”) back into the package (see Figure 4D, Character 105) to reach the photodiode (see Figure 4D, Character 111), the diffuser (see Figure 4D, 
Yuen discloses the claimed invention except for the second distance is less than the first distance.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the second distance is less than the first distance to the device of Yuen, to provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of first and second distance, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the second distance is less than the first distance] or any unexpected results the second distance is less than the first distance] or upon another variable recited in a claim, the Applicant must show that the chosen [the second distance is less than the first distance] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Yuen discloses the claimed invention except for the diffuser being arranged to repeatedly scatter a first portion of light.  Isaksson teaches a VCSEL (see Figure 1 and 3, Character 2), a photodiode (see Figure 3 Character 3), a glass plate (see Figure 3, Character 7) and ray (see Figure 3, Character 10), which the first portion of light is repeatedly scatter.  However, it is well known in the art to apply and/or modify the diffuser being arranged to repeatedly scatter a first portion of light as discloses by Isaksson in (see Figure 3, Abstract, Column 2, Lines 1 – 4 and 52 – 67, and Column 3, Lines 23 – 26).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the diffuser being arranged to repeatedly scatter a first portion of light as suggested by Isaksson to the device of Yuen, because permits a portion of the light to be tapped from the useful laser emission and coupled into the photodiode without impairing the properties of the device and provides a way of tapping of a portion of the laser light in a VCSEL for monitoring purposes without interfering with the operation of the laser.

Regarding claim 31, Yuen and Isaksson, Yuen disclose a diffuser (see Figure 4D, Character 603), window (see Figure 4D, Character 601) and VCSEL device (see Figure 4D, Character 101). 
the diffuser is laterally off set from the VCSEL device. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the diffuser is off set from the VCSEL device to provide the desired output light after is diffused, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 33, Yuen and Isaksson, Yuen disclose a VCSEL package (see Figure 4D, Character 105, Abstract and column 7, line 42) comprising: a VCSEL device (see Figure 4D, Character 101).
Yuen and Isaksson disclosed the claimed invention except for an array of VCSEL devices.  Yuen in another embodiment discloses array of VCSELs devices (see Figure 6C and column 20, lines 39 – 42).  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the array of VCSELs devices to emit light at unique wavelengths and to produce the desired device.

Regarding claim 34, Yuen and Isaksson discloses the claimed invention except for the second distance is less than half of the first distance.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the second distance is less than the first distance to the device of Yuen, to provide a compact device, since it has been held that where the general 
In addition, the selection of first and second distance, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the second distance is less than half of the first distance] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the second distance is less than half of the first distance] or upon another variable recited in a claim, the Applicant must show that the chosen [the second distance is less than half of the first distance] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


15 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 5835514) in view of Isaksson et al. (US 6,111,903), further in view of Kurtz et al. (US 2018/0104506).


    PNG
    media_image3.png
    171
    486
    media_image3.png
    Greyscale


Regarding claim 15, Yuen and Isaksson discloses the claimed invention except for the diffuser comprises a hollow shape with a central opening.   Kurtz teaches a ring-shaped diffuser (see Figure 7F, Character 147).  However, it is well known in the art to apply and/or modify the diffuser comprises a hollow shape with a central opening as discloses by Kurtz in (see Figure 7F, Character 147 and paragraph [0137]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the diffuser comprises a hollow shape with a central opening as suggested by Kurtz to the device of Yuen and Isaksson, because to transform the light beam lets into a light beam with a well-distributed intensity profile  and provide the desired diffuser,  notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are .


Claims 26 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 5835514) in view of Isaksson et al. (US 6,111,903), further in view of Wang (US 2018/0309967).

Regarding claim 26, Yuen disclose a low-profile VCSEL package (see Figure 4D, Character 105) comprising:
a VCSEL device (see Figure 4D, Character 101 and column 18, line 15) the VCSEL device (see Figure 4D, Character 101) having a center point (see Figure 4D) and a top surface (see Figure 4D), and 
a photodiode (see Figure 4D, Character 111, the reference called “light sensor or detector”, column 8, line 33 and column 18, line 15), the photodiode (see Figure 4D, Character 111) having a center point (see Figure 4D), wherein the VCSEL device (see 
a window (see Figure 4D, Character 601 and column 18, line 12) configured and arranged to allow light emitted from the VCSEL (see Figure 4D, Characters 107 and 119, the reference called “radiated light beam” and “output light beam” and column 18, lines 17) to pass through the window (see Figure 4D, Character 601); 
a spacer (see Figure 4D, Character 106, the reference called “can” and column 18, line 12) arranged between the submount (see Figure 4D, Character 103) and the window (see Figure 4D, Character 601); and 
 a diffuser (see Figure 4D, Character 603, the reference called “scattering portion”, column 18, lines 13 and 18 – 19) provided over at least a portion of the window (see Figure 4D, Character 601 and column 18, line 12), the diffuser (see Figure 4D, Character 603) being arranged at a height of a second distance (see Figure 4D) above the top surface of the VCSEL device (see Figure 4D, Character 110),
wherein the diffuser (see Figure 4D, Character 603) is configured and arranged to direct a majority of light into a pre-determined angular field (see Figure 4D) and a second minority of light (see Figure 4D, Character 605, and column 18, lines 11 – 19, the reference called “scattered light”) being scattered into the package (see Figure 4D, Character 105) and reaching the photodiode (see Figure 4D, Character 111).
the second distance is less than the first distance.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the second distance is less than the first distance to the device of Yuen, to provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of first and second distance, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the second distance is less than the first distance] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the second distance is less than the first distance] or upon another variable recited in a claim, the second distance is less than the first distance] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Yuen discloses the claimed invention except for a first minority of light being repeatedly scattered and reflected parallel of a plane of the window.  Isaksson teaches a VCSEL (see Figure 1 and 3, Character 2), a photodiode (see Figure 3 Character 3), a glass plate (see Figure 3, Character 7) and ray (see Figure 3, Character 10), which a first minority of light being repeatedly scattered and reflected parallel of a plane of the window.  However, it is well known in the art to apply and/or modify a first minority of light being repeatedly scattered and reflected parallel of a plane of the window as discloses by Isaksson in (see Figure 3, Abstract, Column 2, Lines 1 – 4 and 52 – 67, and Column 3, Lines 23 – 26).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a first minority of light being repeatedly scattered and reflected parallel of a plane of the window as suggested by Isaksson to the device of Yuen, because permits a portion of the light to be tapped from the useful laser emission and coupled into the photodiode without impairing the properties of the device and provides a way of tapping of a portion of the laser light in a VCSEL for monitoring purposes without interfering with the operation of the laser.
Yuen discloses the claimed invention except for a pseudo-random, non-periodic diffuser.  Wang teaches a pseudo-random, non-periodic diffuser.  However, it is well known in the art to apply and/or modify the pseudo-random, non-periodic diffuser as discloses by Wang in (see paragraph [0033]). Therefore, it would have been obvious to 

Regarding claim 27, Yuen, Isaksson and Wang, Yuen discloses the diffuser (see Figure 4D, Character 603 and the non-periodic diffuser see claim 26 rejection) has a pattern etched thereon (This claims merely detail the methods of forming the device. The method of forming a device is not germane to the patentability of the device itself, therefore these limitations are not given patentable weight. At best these claims could be characterized as product-by-process claims, where the process limitations are not limiting, only the structure implied by the process. See MPEP 2113. Here, the structure implied by the process steps is merely the structure.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).  However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by 

Regarding claim 28, Yuen, Isaksson and Wang, Yuen disclose a VCSEL package (see Figure 4D, Character 105, Abstract and column 7, line 42) comprising: a VCSEL device (see Figure 4D, Character 101).
Yuen and Isaksson disclosed the claimed invention except for an array of VCSEL devices.  Yuen in another embodiment discloses array of VCSELs devices (see Figure 6C and column 20, lines 39 – 42).  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the array of VCSELs devices to emit light at unique wavelengths and to produce the desired device.

Regarding claim 29, Yuen, Isaksson and Wang, Yuen the diffuser (see Figure 4D, Character 603 and the non-periodic diffuser see claim 26 rejection) completely covers an inside surface of the window (see Figure 4D, Character 603 and column 18, lines 12 - 13).
Response to Arguments
Applicant's arguments filed February 08, 2022 have been fully considered but they are not persuasive.  Applicant argument: “a VCSEL device, the VCSEL device having a center point and a top surface, and a photodiode, the photodiode having a center point, wherein the VCSEL device and the photodiode arranged on a submount such that the center point of the VCSEL device is separated from the center point of the photodiode by a first distance; and a diffuser arranged at a height of a second distance above the top surface of the VCSEL device, wherein the second distance is less than the first distance.”  
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above. Yuen on Figure 4D, Abstract and column 18, Lines 11 – 37 discloses  a VCSEL device (see Figure 4D, Character 101) the VCSEL device (see Figure 4D, Character 101) having a center point (see Figure 4D) and a top surface (see Figure 4D) and a photodiode (see Figure 4D, Character 111, the reference called “light sensor or detector”), the photodiode (see Figure 4D, Character 111) having a center point (see Figure 4D), wherein the VCSEL device (see Figure 4D, Character 110) and the photodiode (see Figure 4D, Character 111) arranged on a submount (see Figure 4D, Character 103, the reference called “header) such that the center point of the VCSEL device (see Figure 4D) is separated from the center point of the photodiode (see Figure 4D) by a first distance (see Figure 4D); a diffuser (see Figure 4D, Character 603, the reference called “scattering portion”) and wherein the diffuser (see Figure 4D, Character 603) is configured and arranged to transfer the light laterally (see Figure 4D, Character 605, and column 18, lines 11 – 19, the reference called “scattered light”).
the second distance is less than the first distance.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the second distance is less than the first distance to the device of Yuen, to provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of first and second distance, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the second distance is less than the first distance] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the second distance is less than the first distance] or upon another variable recited in a claim, the second distance is less than the first distance] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


      /Delma R Fordé/Examiner, Art Unit 2828    

                                                                                                                                                                                                    /XINNING(Tom) NIU/Primary Examiner, Art Unit 2828